UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WISCONSIN y 5. §/STRICT COURT
EASTERN DISTRICT -Wi

 

 

FILED
UNITED STATES OF AMERICA, 2019 NOV 2b P 3 42
Plaintiff, RIES
v. Case No. 19- Ad-C - 2 1 3
JOHN M. SOLBERG, [18 U.S.C. §§ 1341, 1343 & 1349]
Defendant.

INDICTMENT

 

COUNT ONE
(Conspiracy to Commit Mail, Wire, & Bank Fraud)

THE GRAND JURY CHARGES THAT:

L; Beginning by October 2015, and continuing through at least June 2016, in the
State and Eastern District of Wisconsin and elsewhere,

JOHN M. SOLBERG

knowingly conspired with persons and business entities known and unknown to the grand jury to
defraud automobile sellers, automobile buyers, financial institutions, and others through the use
of the United States mail, by means of interstate wire communications, and by concealing
material facts from federally insured financial institutions, in violation of Title 18, United States
Code, Sections 1341, 1343, and 1344.

2 At all times material to this indictment:

{a) John M. Solberg operated, directed, and supervised automobile

dealerships in the Eastern District of Wisconsin under the names “Backwoods Bargains,”

“Standard Pre-Owned,” “Suamico Investment Group,” and “Bella Investments, LLC” (“the

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 1of8 Document 1
 

dealerships”).

(b) Because Solberg had been disqualified from holding an automobile
dealership license. he caused a third party, S.V., to obtain a license and listed S.V. as the
“owner” of the above-named dealerships when, in reality, she had no actual ownership interest in
or supervisory authority over the dealerships.

) Craigslist was an internet-based website headquartered in San Francisco,
California, which allowed users to advertise items for sale, including automobiles.

(d) Craigslist’s data servers were located in California and Arizona, and
individuals using Craigslist to buy, sell, view, or communicate regarding listed items caused wire
transmissions to, from, and through these servers.

Purpose, Manner & Means of the Conspiracy
as The purpose of the conspiracy was to carry out a scheme to defraud and obtain
vehicles and money from automobile owners and purchasers using materially false and
fraudulent pretenses, representations, and concealments, essentially as follows:

(a) Solberg and others working at his direction sought out individuals
advertising their automobiles for sale on Craigslist (“sellers”) and convinced them to turn over
their automobiles to be sold on consignment by Solberg’s dealerships. These interactions
involved interstate wire communications between Wisconsin and servers located in Arizona and
California.

(b) Solberg and others working at his direction sent the sellers “consignment
agreements” through electronic mail and via the U.S. Postal Service detailing the terms under
which their vehicles could be sold.

(c) Sellers retained the titles to their vehicles during the consignment period,

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 2of8 Document 1
 

and Solberg and others working at his direction falsely represented to the sellers that their
automobiles would not be sold without their final approval and that titles would only be
transferred after the sellers received payment for the consigned vehicle.

(d) Contrary to the above representations, Solberg and others working at his
direction sold the consigned vehicles without approval and concealed the sales from the vehicle
owners.

(e) To further the scheme, Solberg and others working at his direction
prepared counterfeit vehicle titles and falsely represented to the purchasers of the consigned
vehicles that they owned the vehicles free and clear of any liens.

(f} Based on the fraudulent titles prepared by Solberg and others working at
his direction, federally insured financial institutions disbursed funds on behalf of purchasers
without knowledge of any pre-existing liens.

(g} | Toconceal the scheme from the sellers and any existing lien holders,
Solberg and others working at his direction made materially false statements about the location
and status of the consigned vehicles.

(h) To further conceal the scheme and delay reporting of his conduct to law
enforcement, when sellers learned that their vehicles had been sold without their knowledge and
approval, Solberg provided promissory notes that he did not intend to honor and wrote checks to
the sellers that he knew were worthless.

4. As a result of Solberg’s scheme, sellers lost the proceeds of the sales of their
vehicles, existing lien holders were deprived of the location of their secured assets, purchasers
were left with vehicles with diminished value, and federally insured financial institutions

disbursed funds without knowledge of existing liens.

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 3of8 Document 1
 

&: As a result of the scheme, Solberg and his coconspirators wrongfully obtained in
excess of $250,000.

All in violation of Title 18, United States Code, Section 1349.

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 4of8 Document 1
 

COUNTS TWO —- FOURTEEN
(Wire Fraud)

THE GRAND JURY FURTHER CHARGES:

6. On or about the below-listed dates, having devised the scheme described in
paragraphs 3 through 5 of this indictment, and for the purpose of executing the scheme, and
attempting to do so,

JOHN M. SOLBERG
knowingly caused to be transmitted by means of wire communications in interstate commerce,

certain writings, signs, signals, pictures, and sounds, namely communications originating from

the Eastern District of Wisconsin through Craigslist servers in Arizona and California, related to

the advertisement, consignment, and sale of the specified vehicles:

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Two P.N. 2008 ToyotaScion | —- $6,300
Three January 2016 B.R. 2007 Volkswagen Passat $5,500
Four January 2016 D.C. 2007 Ford Edge $3,400
Five January 2016 M.F. 2008 Toyota Corolla $4,500
Six February 2016 IZ. 2002 Dodge Ram $5,600
Seven February 2016 A.Z. 2011 Dodge Journey $11,000
Eight February 2016 C.N. | 2008 Mercedes Benz C300 $14,300
Nine February 2016 EK. 2000 Chevrolet K3500 $8,650
Ten March 2016 E.M. 2015 Subaru Forester $25,200
Eleven March 2016 D.B. | 2003 Chevrolet Silverado $8,475
Twelve March 2016 S.M. 2011 ae Mode 200 $9,000
5

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 5of8 Document 1
 

Thirteen

March 2016

JIN.

2000 Ford F-650

$20,500

 

 

Fourteen

 

April 2016

 

E.B.

 

2008 Chevrolet Silverado
ZTZ

 

$19,500

 

Each in violation of Title 18, United States Code, Sections 1343 and 2.

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 6of8 Document 1

 
COUNT FIFTEEN
(Mail Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

7. On or about April 21, 2016, in the State and Eastern District of Wisconsin, having
devised the scheme described in paragraphs 3 through 5 of this indictment, and for the purpose
of executing the scheme, and attempting to do so,

JOHN M. SOLBERG,
knowingly caused to be delivered by United States mail a promissory note in the amount of
$28,000 to S.R. and A.R.

In violation of Title 18, United States Code, Sections 1341 and 2.

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 7 of 8 Document 1
 

 

FORFEITURE NOTICE

8. Upon conviction of one or more of the federal fraud offenses alleged in Counts
One through Fifteen of this Indictment, the defendant shall forfeit to the United States, pursuant
to 28 U.S.C. § 2461(c), 18 U.S.C. §§ 981(a)(1)(C), and 21 U.S.C. § 853, all property, real and
personal, that constitutes or is derived, directly or indirectly, from proceeds traceable to the
commission of the offenses, including, but not limited to, the following:

A sum of money representing the amount of proceeds the defendant obtained as a result
of his wire, mail, or financial institution fraud scheme.

9. If any of the above-described forfeitable property, as a result of any act or omission

of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

om has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C,
§ 2461({c), to seek forfeiture of any other property of the defendant up to the value of the

forfeitable property described above. A TRUE BILL:

 

EPERSON

 

and t Dated: : ‘Al |
MATTHEW D. KRUEGER
United States Attorney

Case 1:19-cr-00213-WCG Filed 11/27/19 Page 8of8 Document 1
